Citation Nr: 0925375	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for joint pain, including as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to July 
1963, February 1981 to February 1982, December 1990 to April 
1991, and from February 2003 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a January 2004 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2005, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of that proceeding is 
of record.

This matter was before the Board in August 2006 and was 
remanded to the originating agency for further development, 
along with the issues of service connection for hypertension, 
varicose veins, and a low back disorder.  However, in a 
November 2007 rating decision, the RO granted service 
connection for hypertension, varicose veins of the right and 
left lower extremities, and lower back injury/pain.  This 
action represents a full grant of the benefits sought as to 
those claims.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew in writing his Substantive Appeal concerning 
the issue of whether new and material evidence has been 
received to reopen a claim for service connection for joint 
pain, including as due to an undiagnosed illness.






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of whether new and material evidence has been received to 
reopen a claim for service connection for joint pain, 
including as due to an undiagnosed illness, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the Veteran withdrew the claim of whether new and 
material evidence has been received to reopen a claim for 
service connection for joint pain, including as due to an 
undiagnosed illness, in a May 2009 written statement.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration regarding this claim.  Thus, the 
Board does not have jurisdiction to review it, and it is 
dismissed.


ORDER

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for joint 
pain, including as due to an undiagnosed illness, is 
dismissed.


____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


